ON REHEARING
SIMMONS, Retired Circuit Judge.
We think refused Written Charge No. 9 is covered by the oral charges. Title 7, § 273, Code of Alabama, 1940.
We will not review appellant’s contentions of error in the court’s oral *538charge. There were no exceptions thereto. In the absence of an exception, or written requested charges which are refused the defendant, the oral charge is not reviewable. Sullivan v. State, 48 Ala.App. 347, 264 So.2d 576. Exceptions to the oral charges of the court should specify the part excepted to. Owens v. State, 53 Ala.App. 553, 302 So.2d 240.
Application overruled.
The foregoing opinion was prepared by the Honorable BOWEN W. SIMMONS, a Retired Circuit Judge, serving as a Judge of this Court, under the provisions of § 6.10, of the new Judicial Article (Constitutional Amendment No. 328); his opinion is hereby adopted as that of the Court.
OPINION EXTENDED; APPLICATION OVERRULED.
All the Judges concur.